PER CURIAM.
Upon consideration of the briefs of the parties and the record herein we are of the opinion that the trial court’s order permitting the filing of an amended answer and counterclaim seeking attorney’s fees some seven months after final judgment was an *45abuse of discretion, Aydelott v. Greenheart (Demerara) Inc., 162 So.2d 286 (Fla.App.1964) ; see also Milgen Development, Inc. v. Goodman, 302 So.2d 491 (Fla.App.1974). Accordingly, the order granting defend-antis motion for leave to file an amended answer and counterclaim for attorney’s fees is vacated and set aside.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.